Exhibit 10.2

[FORM EMPLOYEE SPECIAL LONG-TERM

NQ STOCK OPTION AWARD LETTER]

[WESTLAKE LETTERHEAD]

March     , 2007

[Name]

[Address]

[Address]

Dear                                 :

Westlake Chemical Corporation (the “Company”) hereby grants to you a
nonqualified option (“Option”), effective February 23, 2007 (the “Award Date”),
to purchase                      shares of common stock of the Company (“Common
Stock”) in accordance with the Westlake Chemical Corporation 2004 Omnibus
Incentive Plan (the “Plan”). Your award is more fully described in the attached
Appendix A, Terms and Conditions of Special Long-Term Nonqualified Stock Option
Award.

The price at which you may purchase the shares of Common Stock covered by the
Option is $             (the “Grant Price”). Unless otherwise provided in the
attached Appendix A, your Option will expire on the tenth anniversary of the
Award Date (the “Expiration Date”), and will vest and become exercisable in
installments as follows (the “Schedule”):

 

Vesting Dates

   Percentage of Shares
Exercisable  

Initial Vesting Date: February 23, 2012

   50 %

Final Vesting Date: August 23, 2016

   50 %

You must be in continuous employment with the Company or one of its Subsidiaries
(as defined in the Plan) from the Award Date through each date on which your
Option vests in order for your Option to become exercisable on such date.

Your award is subject to the terms and conditions set forth in the enclosed
Plan, any additional terms and conditions set forth in the attached Appendix A,
and any rules and regulations adopted by the Plan’s Administrator (as defined in
the Plan). You have been provided a copy of the Plan and the Prospectus for the
Plan.

This award letter and the attachments contain the formal terms and conditions of
your award and accordingly should be retained in your files for future
reference.

Very truly yours,

Enclosures



--------------------------------------------------------------------------------

[FORM EMPLOYEE SPECIAL LONG-TERM NQ STOCK OPTION AWARD - APPENDIX A]

Appendix A

to Award Letter

dated

[March     , 2007]

Terms and Conditions of

Employee Special Long-Term Nonqualified Stock Option Award

The nonqualified stock option (the “Option”) granted to you by Westlake Chemical
Corporation (the “Company”) to purchase common stock of the Company (“Common
Stock”) is subject to the terms and conditions set forth in the Westlake
Chemical Corporation 2004 Omnibus Incentive Plan (the “Plan”), any rules and
regulations adopted by the Administrator (as defined in the Plan), and any
additional terms and conditions set forth in this Appendix A which forms a part
of the attached award letter to you (the “Award Letter”). Any terms used in this
Appendix A and not defined in the Award Letter or this Appendix A have the
meanings set forth in the Plan. In the event there is an inconsistency between
the terms of the Plan and this Appendix A, the terms of the Plan will control.

 

1. Grant Price

You may purchase the shares of Common Stock covered by the Option for the Grant
Price stated in your Award Letter.

 

2. Term of Option

Your Option expires on the Expiration Date as defined in your Award Letter.
However, your Option will terminate prior to the Expiration Date as provided in
Paragraph 6 of this Appendix A upon the occurrence of one of the events
described in that paragraph. Regardless of the provisions of Paragraph 6, in no
event can your Option be exercised after the Expiration Date.

 

3. Earn-out of Option

 

  (a) Unless it becomes vested and exercisable on an earlier date as provided in
Paragraph 6 below, your Option will become vested and exercisable in cumulative
installments as set forth in the Schedule in your Award Letter.

 

  (b) To the extent your Option has become vested and exercisable, you may
exercise the Option as to all or any part of the shares covered by the Option,
at any time on or before the date the Option expires or terminates, subject to
any limitations imposed by law or by Company policy regarding transactions in
Common Stock.

 

4. Exercise of Option

Subject to the limitations set forth in this Appendix A and in the Plan, your
Option may be exercised from time to time, in accordance with its terms, by
written notice signed and delivered by you or another person entitled to
exercise the Option to the General Counsel



--------------------------------------------------------------------------------

of the Company at its principal executive office in Houston, Texas, or as it may
hereafter be located, as set forth below. Such written notice shall (a) state
the number of shares of Common Stock with respect to which your Option is being
exercised and (b) be accompanied by a wire transfer, cashier’s check, cash,
money order or other form of payment deemed acceptable by the Administrator or
its designee and made payable to Westlake Chemical Corporation in the full
amount of the Grant Price for any shares of Common Stock being acquired and any
appropriate withholding taxes (as provided in Paragraph 7 of this Appendix A),
or by other consideration in the form and manner approved by the Administrator
or its designee pursuant to Paragraphs 5 and 7 of this Appendix A. In the
alternative, the Administrator or its designee may prescribe other procedures
for exercise of your Option. If any law or regulation requires the Company to
take any action with respect to the shares specified in such notice, the time
for delivery thereof, which would otherwise be as promptly as possible, shall be
postponed for the period of time necessary to take such action. You shall have
no rights of a shareholder with respect to shares of Common Stock subject to
your Option unless and until such time as your Option has been exercised and
ownership of such shares of Common Stock has been transferred to you.

 

5. Satisfaction of Grant Price

 

  (a) Payment of Cash or Common Stock. Your Option may be exercised by payment
in cash (including check, bank draft, money order or wire transfer payable to
the Company), in Common Stock, in a combination of cash and Common Stock or in
such other manner as the Administrator in its discretion may provide. Payment in
Common Stock shall only be permitted if and to the extent authorized by the
Administrator.

 

  (b) Payment of Common Stock. The Fair Market Value of any shares of Common
Stock tendered as all or part of the Grant Price shall be determined as provided
in the Plan. The certificates evidencing shares of Common Stock tendered must be
duly endorsed or accompanied by appropriate stock powers. Only stock
certificates issued solely in your name may be tendered in exercise of your
Option. Fractional shares may not be tendered in satisfaction of the Grant
Price; any portion of the Grant Price which is in excess of the aggregate Fair
Market Value of the number of whole shares tendered must be paid in cash. If a
certificate tendered in exercise of the Option evidences more shares than are
required pursuant to the immediately preceding sentence for satisfaction of the
portion of the Grant Price being paid in Common Stock, an appropriate
replacement certificate will be issued to you for the number of excess shares.

 

  (c)

Broker-Assisted Exercise. At your request or the request of another person
entitled to exercise this Option, and to the extent permitted by applicable law,
the Administrator in its discretion may selectively approve “cashless exercise”
arrangements with a brokerage firm under which such brokerage firm, on behalf of
you or such other person exercising the Option, shall pay to the Company or its
designee the Grant Price of the Option or of the portion being exercised, and
the Company or its designee, pursuant to an irrevocable notice from you or such
other

 

2



--------------------------------------------------------------------------------

 

person exercising the Option, shall promptly deliver the shares being purchased
to such firm.

 

6. Termination of Employment

 

  (a) General. The following rules apply to your Option in the event of your
death, disability or other termination of employment.

 

  (i) Involuntary Termination Without Cause. (1) If your employment with the
Company or a Subsidiary is terminated by the Company or any such Subsidiary
without Cause prior to the Initial Vesting Date, your Option shall become
exercisable with respect to one-half of the previously unexercisable shares that
were scheduled to become exercisable on the Initial Vesting Date, prorated for
the number of full months you were employed from the Grant Date until the date
of your termination. (2) If your employment with the Company or a Subsidiary is
terminated by the Company or any such Subsidiary without Cause on or after the
Initial Vesting Date and prior to the Final Vesting Date, your Option shall be
exercisable to the extent vested on the date of your termination, and shall
become exercisable with respect to one-half of the previously unexercisable
shares that were scheduled to become exercisable on the Final Vesting Date,
prorated for the number of full months you were employed from the Initial
Vesting Date until the date of your termination. (3) To the extent vested,
regardless whether vested as a result of your termination of employment or
vested prior thereto, your Option shall remain exercisable until the first to
occur of (A) 180 days following your termination date, or (B) the Expiration
Date. Upon expiration of the foregoing period, your Option shall terminate in
all respects.

 

  (ii) Voluntary Termination. If you voluntarily terminate employment with the
Company or a Subsidiary, including, without limitation, termination of
employment due to retirement, your Option shall be exercisable to the extent
vested on the date of your termination. To the extent vested, your Option shall
remain exercisable until the first to occur of (A) 30 days following your
termination date, or (B) the Expiration Date. Upon expiration of the foregoing
period, your Option shall terminate in all respects.

 

  (iii) Termination with Cause. If your employment with the Company or a
Subsidiary is terminated for Cause, your Option shall immediately terminate and
shall no longer be exercisable. You forfeit any previously vested and
unexercised portion of your Option

 

  (iv)

Termination by Reason of Death. (1) If your employment terminates by reason of
death prior to the Initial Vesting Date, your Option shall become exercisable
with respect to the previously unexercisable shares that were scheduled to
become exercisable on the Initial Vesting Date,

 

3



--------------------------------------------------------------------------------

 

prorated for the number of full months you were employed from Grant Date until
the date of your death. (2) If your employment terminates by reason of death on
or after the Initial Vesting Date and prior to the Final Vesting Date, your
Option shall be exercisable to the extent vested on the date of your death, and
shall become exercisable with respect to the previously unexercisable shares
that were scheduled to become exercisable on the Final Vesting Date, prorated
for the number of full months you were employed from the Initial Vesting Date
until the date of your death. (3) To the extent vested, regardless whether
vested as a result of your termination of employment by reason of death or
vested prior thereto, your Option will remain exercisable until the first to
occur of (A) one year after the date of your termination by reason of death, or
(B) the Expiration Date. Upon expiration of the foregoing period, your Option
shall terminate in all respects.

 

  (v) Termination by Reason of Disability. (1) If your employment terminates by
reason of total and permanent disability (as determined by the Administrator)
prior to the Initial Vesting Date, your Option shall become exercisable with
respect to the previously unexercisable shares that were scheduled to become
exercisable on the Initial Vesting Date, prorated for the number of full months
you were employed from the Grant Date until the date of your termination. (2) If
your employment terminates by reason of total and permanent disability (as
determined by the Administrator) on or after the Initial Vesting Date and prior
to the Final Vesting Date, your Option will be exercisable to the extent vested
on the date of your termination and shall become exercisable with respect to the
previously unexercisable shares that were scheduled to become exercisable on the
Final Vesting Date, prorated for the number of full months you were employed
from the Initial Vesting Date until the date of your termination. (3) To the
extent vested, regardless whether vested as a result of your termination of
employment or vested prior thereto, your Option will remain exercisable until
the first to occur of (A) 180 days after the date of your termination, or
(B) the Expiration Date. Upon expiration of the foregoing period, your Option
shall terminate in all respects.

 

  (vi) Adjustments by the Administrator. The Administrator may, in its sole
discretion, exercised before or after your termination of employment, declare
all or any portion of your Option immediately vested and exercisable and/or
permit all or any part of your Option to remain exercisable for such period
designated by it after the time when the Option would have otherwise terminated
as provided in the applicable portion of this Paragraph 6(a), but not beyond the
Expiration Date of your Option.

 

  (b) Administrator Determinations. The Administrator shall have absolute
discretion to determine the date and circumstances of termination of your
employment, and its determination shall be final, conclusive and binding upon
you.

 

4



--------------------------------------------------------------------------------

  (c) Cause. For purposes of this Appendix A, Cause shall mean any of the
following:

 

  (i) your conviction by a court of competent jurisdiction of any felony or a
crime involving moral turpitude;

 

  (ii) your knowing failure or refusal to follow reasonable instructions given
to you on behalf of the Company or reasonable policies, standards and
regulations of the Company or any Subsidiary;

 

  (iii) your continued failure or refusal to faithfully and diligently perform
the usual, customary duties of your employment with the Company or any
Subsidiary;

 

  (iv) continuously conducting yourself in an unprofessional, unethical or
immoral manner; or

 

  (v) any fraudulent conduct or conduct which discredits the Company or any
Subsidiary or is detrimental to the reputation, character and standing of the
Company or any Subsidiary.

 

7. Tax Consequences and Withholding

 

  (a) You are urged to consult your own tax advisor regarding the application of
the tax laws to your particular situation.

 

  (b) The Option is not intended to be an “incentive stock option,” as defined
in Section 422 of the Code.

 

  (c) You must make arrangements satisfactory to the Company to satisfy any
applicable federal, state or local withholding tax liability arising from the
grant or exercise of your Option. You can either make a cash payment to the
Company of the required amount or you can elect to satisfy your withholding
obligation by having the Company retain shares of Common Stock having a Fair
Market Value (as prescribed by the Plan) equal to the amount of your withholding
obligation from the shares otherwise deliverable to you upon the exercise of
your Option. You may not elect to have the Company withhold shares of Common
Stock having a Fair Market Value in excess of the minimum statutory withholding
tax liability.

 

8. Restrictions on Resale

There are no restrictions imposed by the Plan on the resale of shares of Common
Stock acquired under the Plan. However, under the provisions of the Securities
Act of 1933 (the “Securities Act”) and the rules and regulations of the
Securities and Exchange Commission (the “SEC”), resales of shares acquired under
the Plan by certain officers and directors of the Company who may be deemed to
be “affiliates” of the Company must be made pursuant to an appropriate effective
registration statement filed with the SEC, pursuant to the provisions of Rule
144 issued under the Securities Act, or pursuant

 

5



--------------------------------------------------------------------------------

to another exemption from registration provided in the Securities Act. At the
present time, the Company does not have a currently effective registration
statement pursuant to which such resales may be made by affiliates. There are no
restrictions imposed by the SEC on the resale of shares acquired under the Plan
by persons who are not affiliates of the Company. However, the timing of sales
of shares may be restricted by applicable law, and the Company may, from time to
time, adopt policies regarding timing of sales of shares by employees.

 

9. Parachute Payments

Notwithstanding anything in this Appendix A to the contrary, if any amounts due
you hereunder and under any other plan or program of the Company constitute a
“parachute payment,” as such term is defined in Code Section 280G(b)(2), and the
amount of the parachute payment, reduced by all federal, state, and local taxes
applicable thereto, including the excise tax imposed pursuant to Code
Section 4999, is less than the amount you would receive if you were paid three
times your “base amount,” as defined in Code Section 280G(b)(3), less one
dollar, reduced by all federal, state, and local taxes applicable thereto, then
the aggregate of the amounts constituting the parachute payment shall be reduced
to an amount that will equal three times your base amount less one dollar. The
determinations to be made hereunder shall be made by an accounting firm jointly
selected by the Administrator and you and paid by the Company, and which may be
the Company’s independent auditors.

 

10. Effect on Other Benefits

Income recognized by you as a result of exercise of the Option will not be
included in the formula for calculating benefits under any of the Company’s
retirement and disability plans or any other benefit plans.

If you have any questions regarding your Option or would like to obtain
additional information about the Plan or the Administrator, please contact the
Senior Vice President, Administration, or the General Counsel of the Company,
Westlake Chemical Corporation, 2801 Post Oak Boulevard, Suite 600, Houston,
Texas 77056 (telephone (713) 960-9111). Your Award Letter and this Appendix A
contain the formal terms and conditions of your award and accordingly should be
retained in your files for future reference.

 

6